Exhibit 10.2

STOCKHOLDERS AGREEMENT

DATED AS OF JANUARY 31, 2017

AMONG

INVITATION HOMES INC.

AND

THE OTHER PARTIES HERETO



--------------------------------------------------------------------------------

Table of Contents

 

             Page   ARTICLE I. INTRODUCTORY MATTERS      1      1.1  

Defined Terms

     1      1.2  

Construction

     4    ARTICLE II. CORPORATE GOVERNANCE MATTERS      4      2.1  

Election of Directors

     4      2.2  

Compensation

     5    ARTICLE III. INFORMATION; VCOC      6      3.1  

Books and Records; Access

     6      3.2  

Certain Reports

     6      3.3  

VCOC

     6      3.4  

Confidentiality

     9      3.5  

Information Sharing

     9    ARTICLE IV. ADDITIONAL COVENANTS      10      4.1  

Ownership Limits

     10      4.2  

Pledges

     10      4.3  

Spin-Offs or Split-Offs

     10    ARTICLE V. GENERAL PROVISIONS      10      5.1  

Termination

     10      5.2  

Notices

     10      5.3  

Amendment; Waiver

     11      5.4  

Further Assurances

     11      5.5  

Assignment

     11      5.6  

Third Parties

     12      5.7  

Governing Law

     12      5.8  

Jurisdiction; Waiver of Jury Trial

     12      5.9  

Specific Performance

     12      5.10  

Entire Agreement

     12      5.11  

Severability

     12      5.12  

Table of Contents, Headings and Captions

     13      5.13  

Counterparts

     13      5.14  

Effectiveness

     13      5.15  

No Recourse

     13   

 

i



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement is entered into as of January 31, 2017, by and among
Invitation Homes Inc. (the “Company”), and each of the other parties from time
to time party hereto (collectively, the “Stockholders”).

RECITALS:

WHEREAS, the Company is effecting an underwritten initial public offering
(“IPO”) of shares of its Common Stock (as defined below); and

WHEREAS, in connection with the IPO, the Company and the Stockholders wish to
set forth certain understandings between such parties, including with respect to
certain governance matters.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.

INTRODUCTORY MATTERS

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

“Agreement” means this Stockholders Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

“Board” means the Board of Directors of the Company.

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

“Closing Date” means the date of the closing of the IPO.

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company, and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation or similar
transaction.

“Company” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Confidential Information” means any information concerning the Company or its
Subsidiaries that is furnished after the date of this Agreement by or on behalf
of the Company or its designated representatives to a Stockholder or its
designated representatives, together with any notes, analyses, reports, models,
compilations, studies, documents, records or extracts thereof containing, based
upon or derived from such information, in whole or in part; provided, however,
that Confidential Information does not include information:

 

  (i) that is or has become publicly available other than as a result of a
disclosure by a Stockholder or its designated representatives in violation of
this Agreement;

 

  (ii) that was already known to a Stockholder or its designated representatives
or was in the possession of a Stockholder or its designated representatives
prior to its being furnished by or on behalf of the Company or its designated
representatives;

 

  (iii) that is received by a Stockholder or its designated representatives from
a source other than the Company or its designated representatives, provided that
the source of such information was not actually known by such Stockholder or
designated representative to be bound by a confidentiality agreement with, or
other contractual obligation of confidentiality to, the Company;

 

  (iv) that was independently developed or acquired by a Stockholder or its
designated representatives or on its or their behalf without the violation of
the terms of this Agreement; or

 

  (v) that a Stockholder or its designated representatives is required, in the
good faith determination of such Stockholder or designated representative, to
disclose by applicable law, regulation or legal process, provided that such
Stockholder or designated representative take reasonable steps to minimize the
extent of any such required disclosure.

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

“Director” means any director of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“IPO” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other form of business organization, whether or
not regarded as a legal entity under applicable Law, or any Governmental
Authority.

“Plan Asset Regulation” has the meaning set forth in Section 3.3.

“Pre-IPO Owners” means (x) the Stockholders and (y) any other holders of
outstanding shares of Common Stock immediately prior to the closing of the IPO
and, in each case, any Affiliate of any such holder that shall become a holder
of such Common Stock.

“Stockholder Designator” means the Stockholder, or any group of Stockholders
collectively, then holding a majority of the outstanding Common Stock held by
all Stockholders.

“Stockholder Designee” has the meaning set forth in Section 2.1(b).

“Stockholder Entities” means the Stockholders and their Affiliates and their
respective successors.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or any combination thereof; or (ii) if a
limited liability company, partnership, association or other business entity, a
majority of the total voting power of stock (or equivalent ownership interest)
of the limited liability company, partnership, association or other business
entity is at the time owned or Controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or any combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall (a) be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or (b) Control the managing member,
managing director or other governing body or general partner of such limited
liability company, partnership, association or other business entity.

“Total Number of Directors” means the total number of directors comprising the
Board.

“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or

 

3



--------------------------------------------------------------------------------

warrant to purchase, lend or otherwise transfer or dispose of any economic,
voting or other rights in or to such security. When used as a noun, “Transfer”
shall have such correlative meaning as the context may require.

“VCOC Investor” has the meaning set forth in Section 3.3.

1.2 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, and (c) the
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.

ARTICLE II.

CORPORATE GOVERNANCE MATTERS

2.1 Election of Directors.

(a) Following the Closing Date, the Stockholder Designator shall have the right,
but not the obligation, to designate, and the individuals nominated for election
as Directors by or at the direction of the Board or a duly-authorized committee
thereof shall include, a number of individuals such that, following the election
of any Directors and taking into account any Director continuing to serve as
such without the need for re-election, the number of Stockholder Designees (as
defined below) serving as Directors of the Company will be equal to: (i) if the
Pre-IPO Owners collectively Beneficially Own 50% or more of the outstanding
Common Stock as of the record date for such meeting, the lowest whole number
that is greater than 50% of the Total Number of Directors; (ii) if the Pre-IPO
Owners collectively Beneficially Own at least 40% (but less than 50%) of the
outstanding Common Stock as of the record date for such meeting, the lowest
whole number that is greater than 40% of the Total Number of Directors; (iii) if
the Pre-IPO Owners collectively Beneficially Own at least 30% (but less than
40%) of the outstanding Common Stock as of the record date for such meeting, the
lowest whole number that is greater than 30% of the Total Number of Directors;
(iv) if the Pre-IPO Owners collectively Beneficially Own at least 20% (but less
than 30%) of the outstanding Common Stock as of the record date for such
meeting, the lowest whole number that is greater than 20% of the Total Number of
Directors; and (v) if the Pre-IPO Owners collectively Beneficially Own at least
5% (but less than 20%) of the outstanding Common Stock as of the record date for
such meeting, the lowest whole number that is greater than 10% of the Total
Number of Directors.

(b) If at any time the Stockholder Designator has designated fewer than the
total number of individuals that the Stockholder Designator is then entitled to
designate pursuant to Section 2.1(a), the Stockholder Designator shall have the
right, at any time and from time to time, to designate such additional
individuals which it is entitled to so designate, in which case, any individuals
nominated by or at the direction of the Board or any duly-authorized committee
thereof for election as Directors to fill any vacancy on the Board shall include
such designees, and the Company shall use its best efforts to (x) effect the
election of such additional designees,

 

4



--------------------------------------------------------------------------------

whether by increasing the size of the Board or otherwise, and (y) cause the
election of such additional designees to fill any such newly-created vacancies
or to fill any other existing vacancies. Each such individual whom the
Stockholder Designator shall actually designate pursuant to this Section 2.1 and
who is thereafter elected and qualifies to serve as a Director shall be referred
to herein as a “Stockholder Designee.”

(c) In the event that a vacancy is created at any time by the death, disability,
retirement, removal or resignation of any Stockholder Designee, any individual
nominated by or at the direction of the Board or any duly-authorized committee
thereof to fill such vacancy shall be, and the Company shall use its best
efforts to cause such vacancy to be filled, as soon as possible, by a new
designee of the Stockholder Designator, and the Company shall take or cause to
be taken, to the fullest extent permitted by law, at any time and from time to
time, all actions necessary to accomplish the same.

(d) The Company shall, to the fullest extent permitted by law, include in the
slate of nominees recommended by the Board at any meeting of stockholders called
for the purpose of electing directors (or consent in lieu of meeting), the
persons designated pursuant to this Section 2.1 and use its best efforts to
cause the election of each such designee to the Board, including nominating each
such individual to be elected as a Director as provided herein, recommending
such individual’s election and soliciting proxies or consents in favor thereof.
In the event that any Stockholder Designee shall fail to be elected to the Board
at any meeting of stockholders called for the purpose of electing directors (or
consent in lieu of meeting), the Company shall use its best efforts to cause
such Stockholder Designee (or a new designee of the Stockholder Designator) to
be elected to the Board, as soon as possible, and the Company shall take or
cause to be taken, to the fullest extent permitted by law, at any time and from
time to time, all actions necessary to accomplish the same, including, without
limitation, actions to effect an increase in the Total Number of Directors.

(e) In addition to any vote or consent of the Board or the stockholders of the
Company required by applicable Law or the charter or bylaws of the Company, and
notwithstanding anything to the contrary in this Agreement, for so long as this
Agreement is in effect, any action by the Board to increase or decrease the
Total Number of Directors (other than any increase in the Total Number of
Directors in connection with the election of one or more directors elected
exclusively by the holders of one or more classes or series of the Company’s
stock other than Common Stock) shall require the prior written consent of the
Stockholder Designator, delivered in accordance with Section 5.13 of this
Agreement.

2.2 Compensation. Except to the extent the Stockholder Designator may otherwise
notify the Company, the Stockholder Designees shall be entitled to compensation
consistent with the compensation received by other non-employee Directors,
including any fees and equity awards, provided that (x) to the extent any
Director compensation is payable in the form of equity awards, at the election
of a Stockholder Designee, in lieu of any equity award, such compensation shall
be paid in an amount of cash equal to the value of the equity award as of the
date of the award, with any such cash subject to the same vesting terms, if any,
as the equity awarded to other Directors and (y) at the election of a
Stockholder Designee, any Director compensation (whether cash, equity awards
and/or cash in lieu of equity as may be designated by the electing Stockholder
Designee) shall be paid to a Stockholder or an Affiliate thereof specified

 

5



--------------------------------------------------------------------------------

by such Stockholder Designee rather than to such Stockholder Designee. If the
Company adopts a policy that Directors own a minimum amount of equity in the
Company, Stockholder Designees shall not be subject to such policy.

2.3 Other Rights of Stockholder Designees. Except as provided in Section 2.2,
each Stockholder Designee serving on the Board shall be entitled to the same
rights and privileges applicable to all other members of the Board generally or
to which all such members of the Board are entitled. In furtherance of the
foregoing, the Company shall indemnify, exculpate, and reimburse fees and
expenses of the Stockholder Designees (including by entering into an
indemnification agreement in a form substantially similar to the Company’s form
director indemnification agreement) and provide the Stockholder Designees with
director and officer insurance to the same extent it indemnifies, exculpates,
reimburses and provides insurance for the other members of the Board pursuant to
the charter and bylaws of the Company, applicable law or otherwise.

ARTICLE III.

INFORMATION; VCOC

3.1 Books and Records; Access. The Company shall, and shall cause its
Subsidiaries to, permit the Stockholder Entities and their respective designated
representatives, at reasonable times and upon reasonable prior notice to the
Company, to review the books and records of the Company or any of such
Subsidiaries and to discuss the affairs, finances and condition of the Company
or any of such Subsidiaries with the officers of the Company or any such
Subsidiary; provided, however, that the Company shall not be required to
disclose any privileged information of the Company so long as the Company has
used commercially reasonable efforts to enter into an arrangement pursuant to
which it may provide such information to the Stockholder Entities without the
loss of any such privilege.

3.2 Certain Reports. The Company shall deliver or cause to be delivered to the
Stockholder Entities, at their request:

(a) to the extent otherwise prepared by the Company, operating and capital
expenditure budgets and periodic information packages relating to the operations
and cash flows of the Company and its Subsidiaries; and

(b) to the extent otherwise prepared by the Company, such other reports and
information as may be reasonably requested by the Stockholder Entities;
provided, however, that the Company shall not be required to disclose any
privileged information of the Company so long as the Company has used
commercially reasonable efforts to enter into an arrangement pursuant to which
it may provide such information to the Stockholder Entities without the loss of
any such privilege.

3.3 VCOC.

(a) With respect to each Stockholder Entity that is intended to qualify its
direct or indirect investment in the Company as a “venture capital investment”
as defined in the Department of Labor regulations codified at 29 CFR
Section 2510.3-101 (the “Plan Asset Regulation”) (each, a “VCOC Investor”), for
so long as the VCOC Investor, directly or through

 

6



--------------------------------------------------------------------------------

one or more subsidiaries, continues to hold any Common Stock (or other
securities of the Company into which such Common Stock may be converted or for
which such Common Stock may be exchanged), without limitation or prejudice of
any the rights provided to the Stockholder Entities hereunder, the Company
shall, with respect to each such VCOC Investor:

(i) provide each VCOC Investor or its designated representative with:

 

  (A) upon reasonable notice and at mutually convenient times, the right to
visit and inspect any of the offices and properties of the Company and its
Subsidiaries and inspect and copy the books and records of the Company and its
Subsidiaries;

 

  (B) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, consolidated
balance sheets of the Company and its Subsidiaries as of the end of such period,
and consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period then ended prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, and subject to the absence of
footnotes and to year-end adjustments;

 

  (C) as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as of the end of such year, and consolidated statements of
income and cash flows of the Company and its Subsidiaries for the year then
ended prepared in conformity with generally accepted accounting principles in
the United States applied on a consistent basis, except as otherwise noted
therein, together with an auditor’s report thereon of a firm of established
national reputation;

 

  (D) to the extent the Company is required by law or pursuant to the terms of
any outstanding indebtedness of the Company to prepare such reports, any annual
reports, quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Exchange Act, actually prepared by the Company as soon as
available; and

 

  (E) upon written request by the VCOC Investor, copies of all materials
provided to the Board, subject to appropriate protections with respect to
confidentiality and preservation of attorney-client privilege;

 

7



--------------------------------------------------------------------------------

provided, that, in each case, if the Company makes the information described in
clauses (B), (C) and (D) of this clause (i) available through public filings on
the EDGAR System or any successor or replacement system of the U.S. Securities
and Exchange Commission, the delivery of such information shall be deemed
satisfied;

(ii) make appropriate officers and/or Directors of the Company available, and
cause the officers and directors of its Subsidiaries to be made available,
periodically and at such times as reasonably requested by each VCOC Investor,
upon reasonable notice and at mutually convenient times, for consultation with
such VCOC Investor or its designated representative with respect to matters
relating to the business and affairs of the Company and its Subsidiaries;

(iii) to the extent that the VCOC Investor requests to receive such information
and rights, and to the extent consistent with applicable Law or listing
standards (and with respect to events which require public disclosure, only
following the Company’s public disclosure thereof through applicable securities
law filings or otherwise), inform each VCOC Investor or its designated
representative in advance with respect to any significant corporate actions, and
to provide (or cause to be provided) each VCOC Investor or its designated
representative with the right to consult with the Company and its Subsidiaries
with respect to such actions should the VCOC Investor elect to do so, provided
however, that this right to consult must be exercised within five (5) days after
the Company informs the VCOC Investor of the proposed corporate action, and
provided further that the Company shall be under no obligation to provide the
VCOC Investor with any material non-public information with respect to such
corporate action; and

(iv) provide each VCOC Investor or its designated representative with such other
rights of consultation which the VCOC Investor’s counsel may determine in
writing to be reasonably necessary under applicable legal authorities
promulgated after the date hereof to qualify its investment in the Company as a
“venture capital investment” for purposes of the Plan Asset Regulation, provided
that the parties agree that any such rights of consultation shall be of a nature
consistent with those granted above and nothing in this Agreement shall be
deemed to require the Company to grant to the VCOC Investor any additional
rights with respect to the governance or management of the Company.

(b) The Company agrees to consider, in good faith, the recommendations of each
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above in this Section 3.3, recognizing that
the ultimate discretion with respect to all such matters shall be retained by
the Company.

(c) In the event a VCOC Investor or any of its Affiliates Transfers all or any
portion of their investment in the Company to an Affiliated entity that is
intended to qualify its

 

8



--------------------------------------------------------------------------------

investment in the Company as a “venture capital investment” (as defined in the
Plan Asset Regulation), such Transferee shall be afforded the same rights with
respect to the Company afforded to the VCOC Investor hereunder and shall be
treated, for such purposes, as a third party beneficiary hereunder.

(d) In the event that the Company ceases to qualify as an “operating company”
(as defined in the first sentence of 2510.3-101(c)(1) of the Plan Asset
Regulation), or the investment in the Company by a VCOC Investor does not
qualify as a “venture capital investment” as defined in the Plan Asset
Regulation, then the Company and each Stockholder Entity will cooperate in good
faith and take all reasonable actions necessary, subject to applicable Law, to
preserve the VCOC status of each VCOC Investor or the qualification of the
investment as a “venture capital investment,” it being understood that such
reasonable actions shall not require a VCOC Investor to purchase or sell any
investments.

(e) For so long as the VCOC Investor, directly or through one or more
subsidiaries, continues to hold Common Stock (or other securities of the Company
into which such Common Stock may be converted or for which such Common Stock may
be exchanged) and upon the written request of such VCOC Investor, without
limitation or prejudice of any the rights provided to the Stockholder Entities
hereunder, the Company shall, with respect to each such VCOC Investor, furnish
and deliver, and cause Invitation Homes Operating Partnership LP, as its general
partner, to furnish and deliver, a letter covering the matters set forth in
subsections (a), (b), (c) and (d) above in a form and substance satisfactory to
such VCOC Investor.

(f) In the event a VCOC Investor is an Affiliate of a Stockholder Entity, as
described in Section 3.3(a) above, such affiliated entity shall be afforded the
same rights with respect to the Company and afforded to the Stockholder Entity
under this Section 3.3 and shall be treated, for such purposes, as a third party
beneficiary hereunder.

3.4 Confidentiality. Each Stockholder agrees that it will, and will direct its
designated representatives to, keep confidential and not disclose any
Confidential Information; provided, however, that such Stockholder and its
designated representatives may disclose Confidential Information to the other
Stockholders, to the Stockholder Designees and to (a) its attorneys,
accountants, consultants, insurers and other advisors in connection with such
Stockholder’s investment in the Company, (b) any Person, including a prospective
purchaser of Common Stock, as long as such Person has agreed to maintain the
confidentiality of such Confidential Information, (c) any of such Stockholder’s
or its respective Affiliates’ partners, members, stockholders, directors,
officers, employees or agents in the ordinary course of business (the Persons
referenced in clauses (a), (b) and (c), a Stockholder’s “designated
representatives”) or (d) as the Company may otherwise consent in writing;
provided, further, however, that each Stockholder agrees to be responsible for
any breaches of this Section 3.4 by such Stockholder’s designated
representatives.

3.5 Information Sharing. Each party hereto acknowledges and agrees that
Stockholder Designees may share any information concerning the Company and its
Subsidiaries received by them from or on behalf of the Company or its designated
representatives with each Stockholder and its designated representatives
(subject to such Stockholder’s obligation to maintain the confidentiality of
Confidential Information in accordance with Section 3.4).

 

9



--------------------------------------------------------------------------------

ARTICLE IV.

ADDITIONAL COVENANTS

4.1 Ownership Limits. The Board has granted the Stockholder Entities an
exemption from the Common Stock Ownership Limit and Aggregate Stock Ownership
Limit set forth in Article VII of the charter of the Company.

4.2 Pledges. Upon the request of any Stockholder Entity that wishes to pledge,
hypothecate or grant security interests in any or all of the Common Stock held
by it, including to banks or financial institutions as collateral or security
for loans, advances or extensions of credit, the Company agrees to cooperate
with each such Stockholder Entity in taking any action reasonably necessary to
consummate any such pledge, hypothecation or grant, including without
limitation, delivery of letter agreements to lenders in form and substance
reasonably satisfactory to such lenders (which may include agreements by the
Company in respect of the exercise of remedies by such lenders) and instructing
the transfer agent to transfer any such Common Stock subject to the pledge,
hypothecation or grant into the facilities of The Depository Trust Company
without restricted legends.

4.3 Spin-Offs or Split-Offs. In the event that the Company effects the
separation of any portion of its business into one or more entities (each, a
“NewCo”), whether existing or newly formed, including without limitation by way
of spin-off, split-off, carve-out, demerger, recapitalization, reorganization or
similar transaction, and any Stockholder will receive equity interests in any
such NewCo as part of such separation, the Company shall cause any such NewCo to
enter into a stockholders agreement with the Stockholders that provides the
Stockholder Entities with rights vis-á-vis such NewCo that are substantially
identical to those set forth in this Agreement.

ARTICLE V.

GENERAL PROVISIONS

5.1 Termination. Except for Section 3.3, this Agreement shall terminate on the
earlier to occur of (i) such time as the Stockholder Designator is no longer
entitled to designate a Director pursuant to Section 2.1(a) and (ii) the
delivery of a written notice by the Stockholder Designator to the Company
requesting that this Agreement terminate. The VCOC Investors shall advise the
Company when they collectively first cease to beneficially own any Common Stock
(or other securities of the Company into which such Common Stock may be
converted or for which such Common Stock may be exchanged), whereupon
Section 3.3 hereof shall terminate.

5.2 Notices. Any notice, designation, request, request for consent or consent
provided for in this Agreement shall be in writing and shall be either
personally delivered, sent by facsimile or sent by reputable overnight courier
service (charges prepaid) to the Company at the address set forth below and to
any other recipient at the address indicated on the Company’s records, or at
such address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party. Notices and other such
documents will be deemed to have been given or made hereunder when delivered
personally, sent by facsimile (receipt confirmed), and one (1) Business Day
after deposit with a reputable overnight courier service.

 

10



--------------------------------------------------------------------------------

The Company’s address is:

Invitation Homes Inc.

1717 Main Street, Suite 2000

Dallas, TX 75201

Attention: Mark A. Solls, Esq.

Fax: (972) 892-0382

Each Stockholders address is:

c/o The Blackstone Group L.P.

345 Park Avenue

New York, NY 10154

Attention: Robert G. Harper

Fax: (212) 583-5749

5.3 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified only by a written instrument executed by the Company and the other
parties hereto. Neither the failure nor delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

5.4 Further Assurances. The parties hereto will sign such further documents,
cause such meetings to be held, resolutions passed, exercise their votes and do
and perform and cause to be done such further acts and things necessary, proper
or advisable in order to give full effect to this Agreement and every provision
hereof. To the fullest extent permitted by law, the Company shall not directly
or indirectly take any action that is intended to, or would reasonably be
expected to result in, the Stockholders or any Stockholder Entity being deprived
of the rights contemplated by this Agreement.

5.5 Assignment. This Agreement may not be assigned without the express prior
written consent of the other parties hereto, and any attempted assignment,
without such consents, will be null and void; provided, however, that, without
the prior written consent of any other party hereto, a Stockholder may assign
its rights and obligations under this Agreement, in whole or in part, to any
Affiliate, so long as such Affiliate, if not already a party to this Agreement,
executes and delivers to the Company a joinder to this Agreement evidencing its
agreement to be become a party to and to be bound by this Agreement as a
Stockholder hereunder, whereupon such Affiliate shall be deemed a “Stockholder”
hereunder. This Agreement will inure to the benefit of and be binding on the
parties hereto and their respective successors and permitted assigns.

 

11



--------------------------------------------------------------------------------

5.6 Third Parties. Except as provided for in Article II, Article III and Article
IV with respect to any Stockholder Entity, this Agreement does not create any
rights, claims or benefits inuring to any person that is not a party hereto nor
create or establish any third party beneficiary hereto.

5.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without regard to principles
of conflicts of laws thereof.

5.8 Jurisdiction; Waiver of Jury Trial. In any judicial proceeding involving any
dispute, controversy or claim arising out of or relating to this Agreement, each
of the parties unconditionally accepts the jurisdiction and venue of the courts
of the State of Maryland or if jurisdiction over the matter is vested
exclusively in federal courts, the United States District Court for the District
of Maryland, and the appellate courts to which orders and judgments thereof may
be appealed. In any such judicial proceeding, the parties agree that in addition
to any method for the service of process permitted or required by such courts,
to the fullest extent permitted by law, service of process may be made by
delivery provided pursuant to the directions in Section 5.2. EACH OF THE PARTIES
HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

5.9 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and agrees that the parties,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to specific performance of this Agreement without the
posting of a bond.

5.10 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof or thereof other than those expressly set
forth herein and therein. This Agreement supersedes all other prior agreements
and understandings between the parties with respect to such subject matter.

5.11 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by law and (iii) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

 

12



--------------------------------------------------------------------------------

5.12 Table of Contents, Headings and Captions. The table of contents, headings,
subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

5.13 Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable).

5.14 Effectiveness. This Agreement shall become effective upon the Closing Date.

5.15 No Recourse. This Agreement may only be enforced against, and any claims or
cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement, the
transactions contemplated hereby or the subject matter hereof may only be made
against the parties hereto and no past, present or future Affiliate, director,
officer, employee, incorporator, member, manager, partner, stockholder, agent,
attorney or representative of any party hereto or any past, present or future
Affiliate, director, officer, employee, incorporator, member, manager, partner,
stockholder, agent, attorney or representative of any of the foregoing (each, a
“Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby. Without
limiting the rights of any party against the other parties hereto, in no event
shall any party or any of its Affiliates seek to enforce this Agreement against,
make any claims for breach of this Agreement against, or seek to recover
monetary damages from, any Non-Recourse Party.

[Remainder Of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

COMPANY INVITATION HOMES INC. By:  

/s/ Mark A. Solls

Name:   Mark A. Solls Title:  

Executive Vice President, Secretary

and Chief Legal Officer

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS:

 

Invitation Homes Parent L.P. By: Invitation Homes GP Parent LLC, its general
partner By:   /s/ Devin Peterson  

Name:  Devin Peterson

Title:    Principal and Vice President

 

Invitation Homes 2-A L.P. By:   /s/ Devin Peterson  

Name:  Devin Peterson

Title:    Principal and Vice President

 

Preeminent Parent L.P.

By:   /s/ Devin Peterson  

Name:  Devin Peterson

Title:    Principal and Vice President

 

Invitation Homes 3 Parent L.P. By: Invitation Homes 3 GP Parent LLC, its general
partner By:   /s/ Devin Peterson  

Name:  Devin Peterson

Title:    Principal and Vice President

 

Invitation Homes 4 Parent L.P. By: Invitation Homes 4 GP Parent LLC, its general
partner By:   /s/ Devin Peterson  

Name:  Devin Peterson

Title:    Principal and Vice President

 

Invitation Homes 5 Parent L.P. By: Invitation Homes 5 GP Parent LLC, its general
partner By:   /s/ Devin Peterson  

Name:  Devin Peterson

Title:    Principal and Vice President

 

Invitation Homes 6 Parent L.P. By: Invitation Homes 6 GP Parent LLC, its general
partner By:   /s/ Devin Peterson  

Name:  Devin Peterson

Title:    Principal and Vice President

 

 

[Signature Page to Stockholders’ Agreement]